Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00863-CV

                               IN RE ESSEX INSURANCE COMPANY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: December 18, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 6, 2013, relator Essex Insurance Company filed a petition for writ of

mandamus and motion for emergency stay. The court has considered the petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus and the motion for emergency stay are denied. See TEX. R. APP. P.

52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. DC-13-112, styled Rafael Zuniga v. San Diego Tortilla and Essex Insurance
Company, pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Ana Lisa Garza presiding.